IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


CAITLIN QUIGLEY,                               :   No. 92 EAL 2020
                                               :
                       Respondent              :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
              v.                               :   Commonwealth Court
                                               :
                                               :
UNEMPLOYMENT COMPENSATION                      :
BOARD OF REVIEW,                               :
                                               :
                       Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of August, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:



      Did Commonwealth Court violate the Unemployment Compensation Law and this

      Court’s decision in Peak v. Unemployment Comp. Bd. of Review, 501 A.2d 1383

      (Pa. 1985) by misapplying Lyness v. State Bd. of Med., 605 A.2d 1204 (Pa. 1992)

      to improperly limit the scope of the Board’s review solely to the issues raised by

      the appellant?